Citation Nr: 1603139	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  03-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to February 10, 2005, for degenerative joint disease of the lumbosacral spine. 

2.  Entitlement to a rating in excess of 30 percent since February 10, 2005, for degenerative joint disease of the lumbosacral spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following January 2004 and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In July 2003 the Veteran testified before a Decision Review Officer at the RO.  In November 2005, he testified before an undersigned Veterans Law Judge during a Travel Board hearing at the RO.  In April 2012, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  At the last hearing, the Veteran, who was and who remains represented by counsel, waived his right to a hearing before the third member of the panel deciding this appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

By way of history, in the January 2004 rating decision, the RO granted service connection and assigned a 10 percent evaluation for degenerative joint disease (DJD) of the lumbosacral spine.  In the December 2004 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran perfected appeals of both decisions.  In a February 2005 rating decision, the RO increased the evaluation assigned the service-connected DJD of the lumbosacral spine to 30 percent effective February 10, 2005.  

In September 2006, the Board remanded the above claims on appeal.  In a later December 2008 decision the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In an August 2009 Joint Motion for Remand (JMR), the parties to the JMR concluded that vacatur and remand were required.  The parties found that the Board had failed to provide an adequate discussion of why "absent Achilles reflexes", as noted by a VA examiner during an October 2003 VA orthopedic examination, did not constitute neurologic manifestations sufficient to warrant a separate rating under the General Rating Formula for Diseases and Injuries of the Spine.  The issue of entitlement to a TDIU, inextricably intertwined with the claim for a higher rating for DJD of the lumbosacral spine, was also remanded.  

In March 2010, May 2011, and March 2013 the Board again remanded the Veteran's claims on appeal.  Most recently in June 2014, the RO issued a supplemental statement of the case (SSOC) continuing the denial of the Veteran's claims.  The case has since been returned to the Board for further appellate review.  

The Veteran's attorney filed a Freedom of Information Act (FOIA) request in July 2014.  In September 2014, the requested documents were sent to the Veteran's attorney by the Board's FOIA office.  The FOIA office subsequently sent the attorney additional records in September 2015.  The attorney has been provided with his requested extensions of time in order to review the documents.

The Board also notes that in September 2014, the Veteran filed a separate claim of service connection for radiculopathy of the lower extremities, claimed secondary to his service-connected disability of the lumbosacral spine.  The Veteran underwent a VA (contract) spine examination in December 2014.  The examination was performed by a Veterans Evaluation Services (VES) examiner.  The VES examiner commented on whether the Veteran suffered from radiculopathy.  In February 2014, the Board provided the Veteran's attorney with a copy of the December 2014 VES examination report.  In a February 2015 letter, the attorney provided additional argument and waived RO review of the December 2014 VES spine examination as it related to the Veteran's claims on appeal.  (Parenthetically, a statement from the Veteran concerning his lumbosacral spine disability was received in June 2015 and initial RO review was also waived.)  

Lastly, the Board notes that in a December 2014 rating decision, the RO denied the Veteran's claim of service connection for radiculopathy of the lower extremities.  In March 2015, the Veteran's attorney filed a notice of disagreement (NOD) with the December 2014 rating decision and the denial of the Veteran's claim.  Although the RO separately considered the Veteran's claim of service connection for bilateral radiculopathy, the Board points out that its consideration of the Veteran's claim for a higher rating for DJD of the lumbosacral spine includes consideration of whether separate ratings are warranted for radiculopathy, if found to be related to the Veteran's service-connected DJD of the lumbosacral spine.  This is so because the applicable regulation provides that neurologic impairment, if found, is rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note 1.  Further, the theory of entitlement advanced by the Veteran was that he has radiculopathy as a result of his lumbar spine disability and the evidence does not suggest radicular symptoms attributable directly to service or resulting from any other service-connected disability.  Thus, although an NOD was filed in response to the RO's denial of "service connection" for radiculopathy of the lower extremities, the issue was already in appellate status as part of the increased rating matter then before the Board.  The Veteran and his representative are thus advised that the RO's development and adjudication of separate claims of "service connection" for radiculopathy of the lower extremities was erroneous and as such there is no separate appeal pending at the RO.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 10, 2005, the Veteran's DJD of the lumbosacral spine has been manifested by chronic low back pain and stiffness, no more than slight limitation of lumbar motion with forward flexion functionally limited to no less than 70 degrees and the combined range of thoracolumbar motion functionally limited to no less than 120 degrees, no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, and a lack of any associated neurological deficits.  

2.  Since February 10, 2005, the Veteran's DJD of the lumbosacral spine is manifested by pain and stiffness, no more than moderate limitation of lumbar motion with forward flexion functionally limited to no less than 50 degrees and no ankylosis, and a lack of any associated neurological deficits.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to February 10, 2005 for DJD of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2015).

2.  The criteria for a rating in excess of 30 percent since February 10, 2005 for DJD of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In a letter dated in November 2002, the RO informed the Veteran of the information and evidence necessary to substantiate his underlying claim of service connection for lumbosacral spine disability.  In the letter, the Veteran was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Board notes that the November 2002 letter did not meet the full notification requirements of the VCAA as they relate to a claim of service connection.  However, in regards to the Veteran's appeal for a higher initial rating for his service-connected DJD of the lumbosacral spine, once a claimant disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2015); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In a September 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that only prejudicial notice errors merit remand.  Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that notice errors must be examined in the context of the facts of the particular case to determine whether they are prejudicial).  A prejudicial error is one that affects the "essential fairness" of the adjudication by depriving the claimant of a "meaningful opportunity to participate effectively" in the adjudication of the claim.  Dunlap, 21 Vet. App. at 118.  In the present case, any notice error has not affected the essential fairness of the adjudication.  In particular, the Veteran has actual knowledge of the rating criteria affecting his claim for a higher rating.  Furthermore, the September 2006 letter informed him of the factors considered in assigning a disability rating, which includes the severity of the disability.  His claim was thereafter readjudicated in supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  He has submitted argument and evidence in support of his claim, and identified records have been obtained.  Therefore, a remand for additional notice is not found warranted.  Shinseki, supra.  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to the claim being decided herein.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The RO has obtained all identified private and VA outpatient treatment records, as well as pertinent medical records from the Social Security Administration (SSA).  The Board notes that additional VA treatment records have recently been associated with the electronic claims folder that were not considered by the RO in association with the Veteran's claim on appeal.  These VA records, from the Temple VA Medical Center, are dated to September 2014.  The Board's review of the records reflects that they are duplicative of evidence previously considered or are irrelevant to the claim being decided herein.  Thus, remand to allow the RO to consider the records would impose unnecessary additional burdens on adjudication resources with no benefit to the Veteran.  Thus, a remand is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Moreover, the Veteran was afforded several VA examinations, as discussed in greater detail below, the most recent being in December 2014.  The Board finds that the examinations are adequate for the purpose of adjudicating the claim.  The Veteran's attorney has also submitted argument and evidence in support of the Veteran's claim for a higher rating for his service-connected lumbosacral spine disability.  Hence, the Board finds VA has satisfied its duty to assist in this appeal.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which a claimant experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  DeLuca, supra.  

The Board notes that a functional loss results when the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  38 C.F.R. § 4.40.  In Mitchell, supra, the Court reinforced the principle that when an examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating.  As such, the examination should have been returned for the required detail to be provided or the Board would need to explain why such action was not necessary.  

The Veteran filed his original application for service connection for back disability in September 2002.  As noted above, in January 2004, service connection was granted and a 10 percent award assigned effective September 19, 2002.  A 30 percent award was later assigned effective February 10, 2005.  During the appeal period there were revisions to the diagnostic criteria for spinal disabilities.  This resulted in a general rating formula for evaluating diseases and injuries of the spine.  

Prior to the regulatory changes, limitation of motion of the lumbosacral spine was rated under Diagnostic Code 5292.  The regulation provides:  

40 percent for severe limitation of motion.  

20 percent for moderate limitation of motion.  

10 percent for slight limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The words severe, moderate, and mild are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).

Also, prior to the regulatory revisions, Diagnostic Code 5293 set forth the following: 

60 percent for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

40 percent for severe intervertebral disc syndrome, with recurring attacks and with intermittent relief.  

20 percent for moderate intervertebral disc syndrome with recurring attacks.  

10 percent for mild intervertebral disc syndrome.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Following the regulatory changes, degenerative disc disease and other disabilities of the spine may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides:

100 percent for unfavorable ankylosis of the entire spine.  

50 percent for unfavorable ankylosis of the entire thoracolumbar spine.  

40 percent for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.   

20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or,  muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine (or the entire spine) is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5337-5242 (2015).

With respect to intervertebral disc syndrome, effective September 23, 2002, the disability (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the revised criteria, rating for intervertebral disc syndrome provides:  

60 percent for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

40 percent for incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months.  

20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

Note 1:  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

A. Higher Rating Prior to February 10, 2005

The Veteran has been awarded a 10 percent initial rating for his DJD of the lumbosacral spine, prior to February 10, 2005.  This disability rating was assigned under Diagnostic Code 5010, for arthritis due to trauma, which requires evaluation under Diagnostic Code 5003, for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The prior criteria for the evaluation of limitation of motion of the spine have already been described.  

The Board will first consider whether a higher rating is warranted under the rating criteria in effect prior to September 23, 2002.  

The medical evidence for this period is relatively sparse.  Service treatment records document complaints of low back pain with unremarkable physical findings.  While the Veteran began seeking VA outpatient treatment for various complaints beginning in February 1999, he made little mention of his low back disability at that time, and the clinical records do not reflect any objective findings regarding the lumbosacral spine.  In the absence of any pertinent medical evidence supportive of the Veteran's claim for a higher rating, entitlement to an initial rating in excess of 10 percent prior to September 23, 2002, for DJD of the lumbosacral spine must be denied.  The Board's denial includes consideration of the absence of any neurological findings associated with the lumbosacral spine that would warrant a higher rating under Diagnostic Code 5293.  The Board notes however that the initial rating of 10 percent is warranted, based on verified clinical findings of arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  

Also, as noted above, Diagnostic Code 5293 was revised effective September 23, 2002.  As revised, for the period from September 23, 2002 to September 25, 2003, Diagnostic Code 5293 evaluates intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The medical evidence for the noted period (September 23, 2002 to September 25, 2003), again, is relatively sparse.  While the Veteran continued to receive VA outpatient medical treatment in 2002 and 2003, he was chiefly treated for other disabilities, including diabetes and hypertension.  Low back pain was reported on several occasions, including in January 2003, but no objective findings were made at that time.  

The Veteran's first VA orthopedic examination of his low back took place in October 2003.  While this is after the September 26, 2003 changes to the General Criteria for the Evaluation of Spinal Disabilities, it is sufficiently close in time to be considered as pertinent.  

At the time of the October 2003 VA orthopedic examination, the Veteran reported sustaining a low back injury in service when he slipped on ice while carrying a heavy beam.  He reported to the examiner that he was experiencing low back pain that worsened with activity.  He also reported experiencing flare ups usually once per month, which resulted in increased pain.  He denied a history of unsteadiness but used a cane as needed.  Range of motion testing revealed forward flexion to 70 degrees (with pain at the end of flexion), extension to 30 degrees, lateral flexion to 30 degrees (bilaterally), and lateral rotation to 30 degrees (bilaterally).  No additional impairment was found secondary to pain, fatigue, weakness, or lack of endurance with repetitive use.  There was also a lack of objective evidence of painful motion, muscle spasm, weakness, or tenderness.  Neurological testing was negative for sensory or nerve root involvement, and muscle tone and strength were 5/5, with no atrophy observed.  Deep tendon reflexes were 2+ throughout the lower extremities, with the exception of Achilles reflexes, which were absent.  The Veteran denied any incapacitating episodes requiring bed rest as prescribed by a physician in the last 12 months.  X-ray studies revealed minimal degenerative changes in the vertebra of the lumbosacral spine.  Intervertebral spaces were within normal limits.  The final diagnosis was degenerative changes of the lumbar spine.  

Based on the above evidence, the Board finds that the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 to September 25, 2003, does not serve as a basis for an increased initial rating due to incapacitating episodes.  Here, the evidence does not establish incapacitating episodes, as defined under Diagnostic Code 5293, having a total duration of at least 2 weeks during a previous 12-month period.  Indeed, there is no evidence of any bed rest prescribed by a physician.  While the Veteran has reported a long-standing history of low back pain, he has not stated such pain requires him to rest in bed for any significant periods of time, nor has such confinement to bed been prescribed by a physician.  

Under the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 to September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected lumbosacral spine disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher combined disability rating.  The Board will first consider the chronic orthopedic manifestations of the Veteran's residuals of a lumbosacral spine injury.  

As noted above, Diagnostic Code 5292 governs limitation of motion of the lumbar spine.  Nevertheless, the October 2003 range of motion findings, the only range of motion findings of record close to the time period in question, do not more nearly approximate moderate limitation of motion or worse.  Comparing the Veteran's range of motion findings to normal range of motion findings as found at 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2), the Veteran was within 20 degrees of normal for forward flexion, and otherwise had full range of motion in all other planes for the low back.  Additionally, no medical examiner suggested the Veteran had additional and quantifiable limitation of motion due to such factors as pain, pain on flare-up or repetitive use, incoordination, fatigue, or other factors.  See DeLuca, supra.  Therefore, a finding of moderate limitation of motion, for which a 20 percent initial rating may be awarded, is not warranted.  

The Board must next consider the appropriate rating for the veteran's neurological manifestations of his residuals of a low back injury.  As previously noted, the October 2003 VA examination findings were essentially negative for radiculopathy or other neurological deficit.  The Veteran's strength, sensation, and reflexes in the lower extremities have been grossly normal according to the evidence of record.  In this regard, the Board has considered whether the absence of Achilles' reflexes noted on exam can be considered a neurological manifestation of his lumbosacral spine disability, but concludes that the evidence of record does not support such a finding.  As will be discussed in further detail below, the Veteran was afforded a VA examination in June 2010, the report of which contains the examiner's opinion that absent deep tendon reflexes of the Achilles tendon are less likely as not caused by or a result of the Veteran's service-connected DJD of the lumbosacral spine.  Rather, the examiner attributed the absent deep tendon reflexes to the Veteran's nonservice-connected diabetes mellitus, noting that the Veteran had been suffering from diabetes mellitus since 1982, and that it was uncontrolled.  Thus, the Board finds that the medical evidence detailed above does not suggest even mild neurological deficit related to the Veteran's service-connected lumbosacral spine disability, and a separate rating for neurological manifestations of the Veteran's low back disability is not in order for the period from September 2002 to September 2003.  As such, an initial rating in excess of 10 percent for the period from September 23, 2002 to September 25, 2003 is not warranted.  

Finally, regarding a higher rating prior to February 10, 2005, the diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5235-42).  These criteria have already been described.

For the period from September 26, 2003, the Board must consider whether application of the revised disability criteria would result in undue prejudice to the Veteran.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2014).  However, as during the previous periods, the Board does not find that the more recent evidence, including the report of a December 2003 VA examination, warrants a higher evaluation prior to February 10, 2005 for similar reasons to those stated above.  

During the December 2003 VA examination, the Veteran continued to report recurrent low back pain, worsening with use.  He stated he was able to walk two to three blocks and had used a cane in the past.  On examination the Veteran was normal in appearance with a normal gait requiring no mechanical assistance devices.  Range of motion testing revealed forward flexion to 70 degrees, extension to 30 degrees, lateral flexion to 30 degrees (bilaterally), and lateral rotation to 40 degrees (bilaterally).  No pain or muscle spasm was reported on motion.  No additional impairment was found secondary to pain, fatigue, weakness, or lack of endurance with repetitive use.  Straight leg raising tests were within normal limits.  Sensory response and reflexes were intact in the lower extremities, and muscle strength and tone were also normal.  The Veteran denied having any incapacitating episodes of back pain in the prior year requiring bed rest prescribed by a physician.  The final diagnosis was remote low back injury with mild degenerative joint disease of the lumbosacral spine.  

Comparing first the Veteran's October 2003 and December 2003 examinations range of motion findings to normal range of motion findings, as found at 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2), the Veteran was again within 20 degrees of normal for forward flexion, and otherwise had full range of motion in all other planes for the low back.  Therefore, a finding of moderate limitation of motion, for which a 20 percent initial rating may be awarded under Diagnostic Code 5292 is not warranted.  Otherwise, the revised criteria for spinal disabilities do not support a higher rating of 20 percent.  The Veteran does not display forward flexion of the lumbar spine less than 60 degrees, a combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, any of which would support a 20 percent rating.  

Additionally, no medical examiner has suggested the Veteran has additional and quantifiable limitation of motion due to such factors as pain, pain on flare-up or repetitive use, incoordination, fatigue, or other factors.  DeLuca, supra.  The medical evidence during the period in question simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination that would be tantamount to a rating higher than the assigned 10 percent based on flexion.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the period prior to February 10, 2005.  

Also, as the Veteran's degenerative joint disease has not required any periods of bed rest prescribed by a physician during the period between September 19, 2002 and February 10, 2005, an increased initial rating is not warranted under the revised criteria for intervertebral disc syndrome.  Finally, inasmuch as the Veteran's current evaluations reflects the highest degree of impairment shown for the time period in question, there is no basis for a staged rating in the present case.  See Fenderson, supra.

The Board also has considered whether a rating under Diagnostic Code 5295 for lumbosacral strain is appropriate.  Under this diagnostic code the following is provided:

40 percent for severe lumbosacral strain when there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

20 percent for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  

10 percent for characteristic pain on motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

In the October 2003 VA examination and the December 2014 VES examination the examiners commented that the Veteran suffered a prior lumbar strain, apparently during service.  In particular, the Veteran reported during the December 2014 VES examination that he strained his back in 1967 following a fall.  Otherwise, the December 2014 VES examiner noted:

Strains are considered to be a self-limited process.  They are not thought to cause permanent impairment, handicap, or disability.  They are not thought to progress.  The strain has resolved.  

In the present case, the Veteran has been diagnosed with DJD of the lumbosacral spine, although a prior history of lumbar strain has been noted.  Assuming any lumbar strain prior to February 10, 2005, the evidence does not demonstrate muscle spasm, loss of lateral spine motion, or severe lumbosacral strain.  As such, a rating to 20 percent or higher under Diagnostic Code 5295 would not be warranted.  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's DJD of the lumbosacral spine prior to February 10, 2005.  

B. Higher Rating since February 10, 2005

As noted above, the Veteran was awarded an increased rating to 30 percent for his DJD of the lumbosacral spine effective February 10, 2005.  The criteria for evaluation of disability of the spine, both prior and revised, will be discussed.  

Initially, the Board notes that the Veteran's VA treatment records dated from February 2005 reflect his complaints of chronic low back pain.  He described the pain as chronic and significant at times especially with activity.  Otherwise, treatment records do not provide pertinent objective findings, to include findings associated with range of motion testing.  

The evidence does reflect that the Veteran was afforded a VA orthopedic examination in February 2005.  He reported experiencing recurrent low back pain, especially with activity/use.  The Veteran was observed to use a cane on walking and stated he could only walk one to two blocks.  His gait was normal.  Otherwise, the Veteran reported that he remained independent in self-care, but that he experienced temporary decreases in range of motion and function with the onset of stiffness.  He also denied any prostrating episodes requiring emergency room treatment or complete bed rest.  Range of motion testing revealed forward flexion to 50 degrees, extension to 10 degrees, lateral flexion to 10 degrees (bilaterally), and lateral rotation to 20 degrees (bilaterally).  The Veteran reported pain and stiffness on the extremes of motion.  The examiner stated that the Veteran's range of motion was additionally limited by pain, gross obesity, stiffness, and lack of endurance with repetitive use.  The limitation was not quantified by the examiner in terms of additional degrees of limitation of motion.  Some tenderness of the paraspinal muscles was observed, but there was no guarding by the Veteran nor was there objective evidence of muscle spasm.  Neurological examination was unremarkable.  X-ray studies of the lumbosacral spine confirmed the presence of minimal degenerative changes of the vertebra.  Degenerative joint disease of the lumbosacral spine was confirmed.  

Based on the February 2005 examination results, the Veteran was granted an increased rating to 30 percent, per a February 2005 rating decision, under Diagnostic Code 5237.  In this regard, the Board notes that the RO determined that the Veteran's limitation of flexion to 50 degrees supported the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  An additional 10 percent was added for the Veteran's functional impairment due to pain.  See DeLuca, supra.

During his November 2005 Board hearing, the Veteran testified that he was unable to stand for long periods of time secondary to back pain.  He also testified that his back pain worsened with activity.  Otherwise, the Veteran commented that he experienced significant back pain and stiffness early in the morning (problems bending over to put on his socks), but that his back would loosen up slowly.  The Veteran reported that his back was painful all the time and that he experienced episodes where his back would lock up.  The Veteran added that he took Tylenol for his pain.  

Following a Board remand in September 2006, the Veteran was afforded an additional VA orthopedic examination in October 2006.  Low back pain without radiation into the lower extremities was again reported.  The Veteran stated his pain increased with use and that he used a cane to aid his mobility.  Range of motion testing revealed forward flexion of the thoracolumbar spine to 55 degrees, extension to 12 degrees, lateral flexion to 15 degrees (bilaterally), and lateral rotation to 15 degrees (bilaterally).  Pain was reported at the endpoints of all ranges of motion.  The examiner found no additional limitation of motion due to such factors as pain, fatigue, weakness, or lack of endurance.  No muscle spasm was present, but moderate guarding was seen.  The Veteran's spinal contour was intact, his gait was antalgic, and there were no postural abnormalities observed.  Additionally, sensory examination was within normal limits, no muscle wasting was present, and deep tendon reflexes were equal bilaterally.  Overall, the examiner found the Veteran's low back disability resulted in moderate impairment in his day-to-day activities.  

Following the August 2009 JMR, a November 2009 report from C. E. Barchi, a reported vocational consultant, was received.  The report addressed the Veteran's limitations related to his low back pain and stiffness.  In particular, Mr. Barchi noted:

Typically, [the Veteran] sleeps without complaint from 1 AM to 10 AM and spends most of his waking time at home lying down due to back pain and discomfort.  He currently weighs about 280 pounds, limits lifting to less than 20 pounds, uses a cane in his left hand if he walks more than 15 minutes[,] and complains of significantly increased low back pain whenever he sits for more than 15 to 20 minutes at a time.  If he shops at larger stores he needs to ride in electric carts when they are available.  Significantly, I learned that he needs to take several at will/random 35-minute rest breaks throughout the day due to back pain, soreness and stiffness and that during these breaks, he is sitting or lying down and is unable to concentrate on even simple tasks.  

Mr. Barchi also commented:

Regarding medication for back pain, the veteran reports taking over-the-counter Tylenol two to three times per day.  He rates his average daily pain, with Tylenol, as 7/10 in intensity.  When he has flare ups, his pain "spikes" to 9/10.  

Mr. Barchi added:

Given the veteran's diagnosed and credible low back pain as well as his self-reports of limited lifting, walking and sitting, and factoring that into his overall vocational profile, I opine that he is currently totally unable to secure or follow any substantially gainful occupation as a result of his service-connected lumbar spine disability.  

The Veteran was thereafter afforded a VA orthopedic examination in June 2010.  He complained of low back pain.  Range of motion testing revealed forward flexion to 70 degrees, extension to 20 degrees, lateral flexion to 30 degrees (bilaterally), and lateral rotation to 20 degrees (bilaterally).  The examiner noted objective evidence of pain on active range of motion.  The Veteran reported flare ups of low back pain of moderate severity every two to four months.  The flare ups would last three to seven days and were brought on by the Veteran bending over.  The flare ups were alleviated with Tylenol.  The examiner commented that there was no additional limitation of motion or other functional impairment during flare ups, nor were there incapacitating episodes related to the DJD of the lumbosacral spine.  The examiner referenced the October 2006 X-ray findings of the lumbar spine noting mild degenerative changes.  

With regard to neurologic impairment, the June 2010 VA examiner reported that the Veteran experienced numbness in his feet.  The numbness along with absent deep tendon reflexes of the Achilles tendon were found less likely as not caused by or a result of the Veteran's service-connected DJD of the lumbosacral spine.  The VA examiner also referenced an associated June 2010 electromyographic (EMG) study which revealed:

1.  Peripheral neuropathy sensorimotor affecting the lower more than the upper extremities.

2.  There was no evidence of lumbar radiculopathy or plexopathy in the left lower extremity.  

3.  Clinically, the [Veteran] does not have lumbar radiculopathy in the right lower extremity.  

The June 2010 VA examiner commented that both the numbness of the feet and the absent deep tendon reflexes were related to the Veteran's nonservice-connected diabetes mellitus.  She indicated that the Veteran had been suffering from diabetes mellitus since 1982 and that it was uncontrolled.  

A January 2011 VA treatment record notes a finding of diabetes mellitus with neurological manifestation.  The Veteran was issued diabetic-related footwear.  

In a second report from vocational consultant, C. E. Barchi, dated in March 2011, the Veteran's limitations were discussed in relation to his low back pain and stiffness.  In particular, standing and walking were reported as being painful and difficult for the Veteran.  Mr. Barchi noted:

Significantly, the veteran continues to spend most his waking time at home lying down due mostly to back pain and discomfort.  He continues to weigh 280 pounds, rarely lifts more than 20 pounds, and uses a cane in his left hand if he needs to walk more than ten to fifteen minutes at a time.  He rarely walks or stands for more than a few minutes at a time due to back pain and discomfort.  

Mr. Barchi further noted:

Also important vocationally, I learned that he continues to take two to three random, half-hour rest breaks throughout the day due to back pain, soreness, and stiffness.  During these breaks, he needs to sit or lie down and reports being unable to concentrate on even simple tasks due to back pain and stiffness.  

During his April 2012 Board hearing, the Veteran testified that he had pain in his back every day and that he used a cane for disability of his legs (nonservice-connected) and his low back.  The Veteran also testified that he was able to sit for "a little while" and then sometimes would have to stand up and walk around to alleviate his pain.  The Veteran reported that his pain, when noticeable, was 7-9 out of 10 but he wasn't sure.  He also reported that when it rained he experienced greater pain, and that he also did suffer some fatigue and weakness, as well as some incoordination early in the morning.  

The Veteran was again provided a VA examination for his lumbosacral spine.  In an August 2013 "DBQ" examination, the examiner noted:

[The Veteran is c]urrently having constant aching pain across low back which he states is about the same as before.  Rates pain at a 7-10/10.  Having difficulty walking & standing for any prolonged period due to back pain (also due to knee condition).  Denies numbness/tingling in lower extremities at this time.  No bowel/bladder incontinence. . . . Occasionally takes Tylenol as needed for pain.  Uses cane for stability.  Wears no back brace.  

Range of motion testing revealed forward flexion to 75 degrees, extension to 20 degrees, lateral flexion to 20 degrees (bilaterally), and lateral rotation to 20 degrees (bilaterally).  There was no objective evidence of pain on active range of motion.  There was no change in range of motion on repetitive motion (x3) testing.  The Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  The examiner otherwise commented that the Veteran did have functional loss and/or impairment of the thoracolumbar spine manifested as less movement than normal.  There was also interference with sitting, standing and/or weightbearing.  She reported normal findings on sensory testing and straight leg raise testing (SLR).  She also reported that the Veteran did not have radiculopathy.  Furthermore, the examiner reported that the Veteran did not have intervertebral disc syndrome of the lumbar spine.  

In a November 2013 addendum opinion, the August 2013 VA examiner commented that the Veteran's claims folders had been reviewed and that this did not result in any change in her diagnosis/comments made in August 2013.  The examiner also noted:

Pain, weakness, fatigue, and/or incoordination does not significantly limit functional ability during flares or when the lumbar spine is used repeatedly over a period of time.  

The Veteran underwent a VA (contract-VES) examination in December 2014.  The VES examiner noted the Veteran's report of consistent daily lumbar pain.  The Veteran also reported that sitting, standing, and walking for long periods of time increased his pain.  He reported taking Tramadol and Tylenol for pain relief.  The Veteran did not report that flare-ups impacted the function of the thoracolumbar spine.  Range of motion testing revealed forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees (bilaterally), and lateral rotation to 20 degrees (bilaterally).  There was no objective evidence of pain on active range of motion.  There was no change in range of motion on repetitive motion (times 3) testing.  Strength was reported as 5/5.  

The VES examiner commented that the Veteran did have functional loss and/or impairment of the thoracolumbar spine manifested as less movement than normal and interference with sitting, standing and/or weightbearing.  The VES examiner also commented that pain could limit functional ability during flare ups or when the Veteran's lumbar spine was used repeatedly over a period of time.  With respect to degrees of additional range of motion loss due to functional loss, the examiner commented that such an opinion was not feasible because "[t]he claimant was unable to replicate the estimated limitation at the time of examination."  

The December 2014 VES examiner noted that there was no objective evidence of muscle spasm or muscle atrophy, and that deep tendon reflexes (DTR) were hypoactive and the etiology of this was multifactorial.  Sensory examination of the lower extremities was normal and straight leg raising test was normal, bilaterally.  It was also noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and he did not have intervertebral disc syndrome.  The VES examiner commented that the Veteran did use a cane regularly for balance and stability.  Finally, the VES examiner commented that the Veteran's DJD of the thoracolumbar spine did impact the Veteran's ability to work.  It was reported that the Veteran could lift 25 pounds frequently and 50 pounds occasionally, could walk one mile, walk six hours during an eight hour day, stand or sit for one hour at one time, and/or stand or sit for six hours during an eight hour day.  

In February 2014, the Board provided the Veteran's attorney with a copy of the December 2014 VES examination report.  The Veteran's attorney responded with written argument later in February 2014.  The written argument, in particular, concerned how the examination report findings supported the Veteran's claim for  a TDIU.  

In June 2015, the Board received the Veteran's statement concerning his lumbosacral spine disability.  The Veteran's statement is similar to what he reported to VA examiners and appears to have been submitted to support his claim for a TDIU.  Nonetheless, of note, the Veteran commented that his lumbosacral spine disability limited his mobility, made it difficult to get up from a sitting position, affected his balance, made it difficult to lift or move heavy objects, and/or precluded activities and everyday tasks.  

After considering the totality of the record, the Board finds that a rating in excess of 30 percent after February 10, 2005 is not warranted. 

The Board notes that a higher rating under the prior criteria for spinal disabilities would require severe limitation of motion under Diagnostic Code 5292.  Severe limitation of motion has not been demonstrated by the evidence during the period since February 10, 2005.  While the Veteran has some limitation of motion on all planes of spinal motion, his cumulative range of motion, in degrees, is, at its worst (demonstrated, in particular, during the February 2005 and October 2006 VA examinations), approximately half that considered normal, based on his VA examination results.  Additionally, the Veteran has at least some motion across all planes of motion.  Thus, a finding of no more than moderate limitation of motion under Diagnostic Code 5292 is warranted by the evidence.  Likewise, as noted above, the Veteran has been diagnosed with DJD of the lumbosacral spine although there is a history of lumbar strain.  With respect to Diagnostic Code 5295, at no time during the period since February 10, 2005 does the evidence demonstrate severe lumbosacral strain.  Thus, a rating of 40 percent under Diagnostic Code 5295 is also not warranted.  

With regard to evaluation of the Veteran's DJD of the lumbosacral spine in light of the revised criteria for spinal disabilities, the Veteran does not display forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as would warrant a 40 percent rating for limitation of motion.  The Veteran's DJD of the lumbosacral spine has also not required any periods of bed rest prescribed by a physician during the period commencing February 10, 2005; hence, a higher initial rating is not warranted under the revised criteria for intervertebral disc syndrome.  

Additionally, since February 10, 2005, the medical evidence does not establish the presence of nerve or sensory deficits secondary to the DJD of the lumbosacral spine; hence, evaluation of the Veteran's lumbosacral spine disability for neurologic impairment under 38 C.F.R. § 4.71a (General Rating Formula for Diseases and Injuries of the Spine, Note 1) is not warranted.  

(Parenthetically, as discussed in the Introduction, the Board again notes that it is aware that the RO, in a December 2014 rating action, denied the Veteran's claim of service connection for bilateral radiculopathy of the lower extremities and that the Veteran has "appealed" the RO's denial of his claim.  As the theory of entitlement advanced by the Veteran was that he has radiculopathy as a result of his lumbar spine disability and the evidence does not suggest radicular symptoms attributable directly to service or resulting from any other service-connected disability, the RO's December 2014 adjudication of whether service connection is warranted for radiculopathy of the lower extremities was erroneous, as the issue was in appellate status as part of the increased rating matter then currently before the Board.) 

The Board notes that the Veteran is competent to report symptoms such as pain and stiffness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, besides the clinical findings reported on examination, no medical examiner has quantified any additional limitation of motion due to such factors as pain, pain on flare-up or repetitive use, incoordination, fatigue, or other factors.  DeLuca, supra.  In this regard, as noted above, the February 2005 VA examiner stated that the Veteran's range of motion was additionally limited by pain, gross obesity, stiffness, and lack of endurance with repetitive use.  The examiner did not quantify any additional degrees of limitation of motion.  Thereafter, the October 2006 VA examiner reported pain at the endpoints of motion but found no additional limitation of motion due to such factors as pain, fatigue, weakness, or lack of endurance.  During his June 2010 VA examination, the Veteran did report flare ups of low back pain every two to four months that was brought on by his bending over.  The VA examiner, at that time, commented that there was no additional limitation of motion or other functional impairment during flare ups.  

The Board also notes that the August 2013 VA examiner commented that the Veteran did not report that flare-ups impacted the function of the thoracolumbar spine and there was no objective evidence of pain on active range of motion.  While the examiner commented that the Veteran did have functional loss and/or impairment of the thoracolumbar spine manifested as less movement than normal, it appears that her comment pertains to the Veteran's less than normal range of motion findings of the thoracolumbar spine, in particular, flexion to 75 degrees as compared to a normal 90 degrees.  Otherwise, the examiner reported that pain, weakness, fatigue, and/or incoordination did not significantly limit functional ability during flare ups or when the lumbosacral spine was used repeatedly over a period of time.  

Likewise, the December 2014 VES examiner indicated that the Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  While the VES examiner commented that the Veteran did have functional loss and/or impairment of the thoracolumbar spine manifested as less movement than normal, this again appears related to the Veteran's less than normal range of motion of the thoracolumbar spine, in particular, flexion identified at the time of examination as being 80 degrees.  Additionally, the December 2014 VES examiner did provide an explanation for his inability to provide an estimation of the additional loss in range of motion of the Veteran's thoracolumbar spine during flare-ups.  His comment that an opinion was not feasible is based on his examination of the Veteran, consideration of the Veteran's complaints and medical history, as well as the Veteran's report that flare ups did not impact the function of his thoracolumbar spine.  There is nothing to suggest that the VES examiner did not consider all procurable and assembled data.  See e.g. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) (an examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation). 

The Board has considered the Veteran's statements with regard to his low back, and in particular the statement received in June 2015.  However, even accepting that the Veteran is competent to report symptoms of pain and stiffness in his lumbosacral spine and the effect of these symptoms on his functional ability, the objective medical findings do not support the Veteran's contentions.  

As noted above, the Veteran's currently assigned 30 percent rating contemplates the factors as described in Deluca, supra.  Based on the evidence before it, the Board cannot conclude that Veteran has additional, quantifiable limitation of motion due to such factors as pain, pain on flare-up or repetitive use, incoordination, fatigue, or other factors, that would warrant any further additional compensation.  The medical evidence dated since February 10, 2005 does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination that would be tantamount to a rating higher than the assigned 30 percent.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 30 percent for the period since February 10, 2005.  

Furthermore, as much as the Veteran's current evaluations reflect the highest degree of impairment shown for the time period in question, there is no basis for a staged rating in the present case.  Fenderson, supra.

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's DJD of the lumbosacral spine are not so exceptional or unusual such that the schedular criteria does not adequately compensate for them.  The Veteran's main symptoms have been pain, stiffness, and decreased motion, and limitation of some activities such as lifting, pushing, pulling, carrying and prolonged walking, sitting, and standing.  It is also noted that the Veteran requires the use of a cane to aid mobility.  

While the diagnostic code under which the Veteran is rated discusses only limitation of motion, the Board finds that the Veteran's disability evaluation encompasses his other symptoms.  Indeed, the rating schedule and associated regulations compensate for symptoms such as pain, stiffness, weakness, limited motion and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Although limitation of activities such as walking, sitting, standing, pulling, etc., and use of a cane are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his pain and stiffness in the lumbosacral spine and that the assistive device is used to alleviate the Veteran's symptoms, which symptoms are accounted for by the rating schedule through application and consideration of the associated regulations.  Furthermore, in increasing the Veteran's rating from 10 to 30 percent, the RO specifically indicated that the Veteran was being compensated for functional loss due to pain.  Accordingly, Board does not find there to be an exceptional disability picture in that the Veteran's symptoms and required use of an assistive device do not take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2015).  The Board notes that although Mr. Barchi's statements suggest marked interference of the low back disability with employment, given that the first prong of Thun has not been met (in that the Veteran's symptoms are adequately contemplated by the rating criteria) referral based on the second prong of marked interference with employment is inappropriate.  Further, the Veteran has not argued, nor does the evidence so suggest, that the aggregate effects of all service-connected disabilities, requires referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of the Veteran's service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In sum, based on the evidence and analysis above, the Board finds that ratings of 10 percent and 30 percent for the service-connected DJD of the lumbosacral spine disability are proper.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent prior to February 10, 2005, for degenerative joint disease of the lumbosacral spine is denied.

Entitlement to an initial rating in excess of 30 percent since February 20, 2005, for degenerative joint disease of the lumbosacral spine is denied.  



REMAND

The law provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where a veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

Currently, the Veteran's only service-connected disability is his service-connected DJD of the lumbosacral spine.  As noted above, the Board has found the Veteran's service-connected disability warrants no higher than a 10 percent rating prior to February 10, 2005, and no higher than a 30 percent rating since February 10, 2005.  As it stands currently, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. § 3.341(a); 38 C.F.R. § 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Notwithstanding that the evidence does not support higher evaluations for the Veteran's DJD of the lumbosacral spine and/or that he does not currently meet the schedular requirements for the assignment of a TDIU under 38 CFR §4.16(a), the evidence does weigh in favor of referral of the Veteran's claim for TDIU to the Director, Compensation Service, under 38 CFR §4.16(b).  

The Veteran's treatment records document that he suffers from a number of nonservice-connected disabilities and is obese.  Nevertheless, a private physician's report dated in December 1998 notes that the Veteran's lumbosacral spine disability limited his ability to sit, lift, carry, push, or pull, due to back stiffness.  Vocational assessment reports dated in November 2009 and March 2011 from Mr. Barchi, discussed above, reflect consideration of the Veteran's medical and work history and the conclusion, with supporting rationale, that the Veteran had been unemployable due to DJD of the lumbosacral spine since 2006.  It was also noted by the December 2014 VES examiner that the DJD of the lumbosacral spine impacted the Veteran's ability to work.  The only other opinion concerning the Veteran's employability as it relates to his lumbosacral spine is from the August 2013 VA examiner.  She noted that the Veteran's lumbosacral spine disability did not impact his ability to work.  In so finding, she failed to provide any explanation or rationale for her opinion.  

In light of the December 1998 private medical report, the December 2014 VES examiner's comment, and Mr. Barchi's vocational assessments in November 2009 and March 2011, the Board finds that the Veteran's claim for a TDIU should be referred to the Director, Compensation Service, to allow for consideration of whether a TDIU is warranted on an extra-schedular basis under 38 CFR §4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claim for a TDIU to the Director, Compensation Service, in order to determine whether the Veteran warrants a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b), due to his service-connected DJD of the lumbosacral spine.  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain and stiffness.  

2.  After completion of the above, if the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board or by the Court for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



      _________________________		       _________________________            THOMAS H. O'SHAY			THOMAS J. DANNAHER
              Acting Veterans Law Judge,			     Veterans Law Judge,
         Board of Veterans' Appeals		            Board of Veterans' Appeals



___________________________
LAURA H. ESKENAZI
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


